DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10 December 2020 has been entered.

Response to Amendment
Examiner acknowledges Applicant’s response filed 10 December 2020 containing amendments to the claims and remarks.
Claims 1-4, 6-14, and 16-28 are pending.
The previous objection with respect to claim 26 is withdrawn in view of Applicant’s amendment to the claim.
The previous rejection of claim 28 under 35 U.S.C. 112(b) is withdrawn in view of Examiner’s reconsideration of the record.
Finally, the previous rejection of claims 1-4, 6-14, and 16-28 under 35 U.S.C. 103 is maintained.  The rejection follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14, and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Duininck (US 2007/0175794) in view of Boucher Ashe (US 2004/0245147), Daage (US 20140042056), and Miller (US 2004/0256287).
With respect to claims 1-4, 8, 12-14, 18, and 22-25, Duininck discloses a method (and corresponding unit arrangement or apparatus necessary to carry out such method) comprising: (a) providing a vacuum gas oil and paraffin wax (see Duininck, paragraph [0021]); (b) combining the vacuum gas oil and paraffin wax to provide a feedstock (see Duininck, paragraph [0021]); (c) subjecting the feedstock to hydrocracking to provide a first effluent (see Duininck, paragraphs [0013], [0014], and [0021]); (d) fractionating the first effluent to provide at least a bottom fraction and a middle distillate fraction (see Duininck, paragraph [0016]); and (e) recovering the bottom fraction and the middle distillate fraction (see Duininck, paragraph [0016]).  The bottom fraction may be dewaxed to provide a second effluent which is then fractionated to provide a middle distillate and base oil (see Duininck, paragraphs [0017]-[0020]).  Applicant admits that fixed bed reactors are a known type of hydrocracking arrangement (see Applicant’s specification, page 1, lines 23-24), as further evidenced by Daage (see Daage, paragraph [0043]).  The conversion level of the hydrocracking step may be in the range of 15% and 90% (see Daage, paragraph [0022]).  Ultimately, base oils having viscosity index well above 120 can be achieved (see Duininck, paragraph [0029]).
Duininck does not explicitly disclose wherein the paraffin wax is a slack wax.
However, Duininck discloses wherein the paraffin wax is a Fischer-Tropsch wax (see Duininck, paragraph [0021]) which is known in the art as a substitute for slack wax in similar processes as Duininck’s for producing base oil fractions (see Boucher Ashe, 
Therefore, the person having ordinary skill in the art would readily recognize the suitability of using a slack wax in place of the Fischer-Tropsch wax of Duininck as clearly evidenced by Boucher Ashe, Daage, and Miller.  The combination of prior art elements according to known methods which does nothing more than achieve predictable results supports a finding of prima facie obviousness.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Moreover, the person having ordinary skill in the art would have been motivated to modify the method of Duininck to provide for use of slack wax, such modification providing greater process flexibility.
With respect to claims 6, 7, 16, and 17, Duininck discloses wherein the feedstock may first be hydrotreated to remove nitrogen and sulfur compounds and saturate aromatic compounds (see Duininck, paragraph [0024]).
With respect to claims 9, 10, 19, and 20, Duininck discloses wherein the bottom fraction has a boiling point above 340°C (see Duinink, paragraph [0015]), necessarily implying that the middle distillate has a boiling point of less than 340°C.
With respect to claims 11 and 21, inasmuch as Duininck, as further evidenced and modified by the prior art, discloses treatment of the same feed material under the same process conditions and recovery of the same products, then it follows that the recovered products would be expected to have the same properties, including with regard to comparative increase in base oil viscosity.
Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive.
Examiner understands Applicant’s argument to be:
Examiner relies on a view that the “unpurified slack wax” can actually include a “purified slack wax,” which it clearly cannot.

With regard to Applicant’s argument, Examiner acknowledges that the claims as currently amended do no provide for use of a feed containing a purified slack wax.  Nevertheless, Examiner still finds the claims unpatentable over the cited art.  To be clear, Examiner does not agree that the cited art only provides for use of a “purified” slack wax as argued by Applicant and stated in the Makkonen declaration.  For example, Duininck only provides for hydrotreating as a “preferred” step (see Duininck, paragraph [0024]).  However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Thus, there is no requirement that only a “purified” slack wax could be accommodated as suitable feed material for Duininck.  Likewise, Boucher Ashe discloses that “[t]he hydrocarbonaceous feedstocks used herein may also contain high concentrations of nitrogen and sulfur contaminants” (see Boucher Ashe, paragraph [0017]).  Thus, Examiner submits that the cited art’s disclosure of slack waxes includes any slack wax, i.e. both purified and unpurified.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)
The remainder of Applicant’s arguments are identical to the previous remarks filed 15 June 2020 which have already been addressed in detail in the previous Office Action mailed 4 November 2020.  Thus, such arguments and Examiner’s responses are not included herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 

/Randy Boyer/
Primary Examiner, Art Unit 1771